Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Claims 1-2, 4-6, 8-9, and 13-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/31/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brett Bornsen on 1/28/2021. 

The application has been amended as follows: 
The following claims have been amended: 

Claim 1 (Currently Amended)
 Amend claim 1 line 14 to recite “aligned prior to an insertion of the first fastening      member through the cutting blade through-hole;” 

10.	 (Currently Amended) A cutting blade replacement method for replacing a cutting blade of a utility unit, the cutting blade being attached to a peripheral edge part of a disk by a first fastening member and a separate second fastening member fastened to the first fastening member, the first fastening member passing through a disk through-hole formed in the peripheral edge part of the disk and a cutting blade through-hole formed in the cutting blade, 
the cutting blade replacement method comprising: 
provided a cutting blade replacement jig comprising a fastening member holder configured to hold the second fastening member, and a cutting blade holder configured to hold the cutting blade on the second fastening member, 
the method further comprising the steps of:  
holding the second fastening member and the cutting blade in the [a] cutting blade replacement jig integrally together prior to fastening of the first fastening member to the second fastening member, and in a state of aligning a center line of the second fastening member and a center line of the cutting blade through-hole; attaching the cutting blade replacement jig at the peripheral edge part of the disk in a state where the second fastening member and the cutting blade are integrally held prior to an insertion of the first fastening member through the cutting blade through-hole, so that the center line of the cutting blade through-hole aligns with a center line of the disk through-hole; 
attaching the cutting blade replacement jig to the peripheral edge part of the disk in a state where the second fastening member and the cutting blade are integrally held, so that the center line of the cutting blade through-hole and a center line of the disk through-hole align using a jig attaching portion of the cutting blade replacement jig; the attaching comprises inserting the first fastening member through the cutting blade through-hole of the cutting blade and the disk through-hole; and by fastening the first fastening member to the second fastening member; and

removing the cutting blade replacement jig from the disk using a sliding support of the cutting blade replacement jig to integrally detach the second fastening member from the fastening member holder and the cutting blade from the cutting blade holder when the cutting blade replacement jig is removed from the disk after fastening of the first fastening member to the second fastening member.



13. 	(Currently Amended) A cutting blade replacement jig configured to replace a cutting blade of a utility unit, wherein the cutting blade is attached to a rotating disk of the utility unit with a nut and a bolt, the cutting blade replacement jig comprising: 
an operating section; and
           a retaining section projecting forward from the operating section; 
the retaining section configured to integrally hold the nut and the cutting blade prior to fastening of the bolt to the nut, and including: 

a blade holder configured to hold the cutting blade on the nut with a center line of a cutting blade through-hole aligned with a center line of the nut prior to an insertion of the bolt through the cutting blade through-hole; 
the operating section comprising a jig attaching portion configured to attach the cutting blade replacement jig to a peripheral edge part of the disk so that the center line of the cutting blade through-hole and a center line of a disk through-hole of the disk coincide; 
the retaining section comprising a sliding support configured to integrally detach the nut from the nut holder and the cutting blade from the blade holder when the cutting blade replacement jig is removed from the disk after fastening of the bolt to the nut.


Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1, 10 and 13, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose having a cutting blade replacement jig configured to hold a second fastening member/nut and cutting blade integrally together prior to fastening of a first fastening member/bolt to the second fastening member/nut, a cutting blade holder configured to hold the cutting blade on the second fastening member/nut held in a fastening member holder where a center line of the cutting blade 


Claims 2, 4-6, 8-9, 11-12, and 14-22 are allowed as a result of being dependent on an allowed claim. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726          



/DAVID P BRYANT/Supervisory Patent Examiner, Art Unit 3726